DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 18-20 stand allowed.  Claims 1-7, 11, 13-15, and 17 stand rejected under Section 102.  Claims 9 and 10 stand rejected under Section 103.  Claim 8 stands rejected under Section 112(b).  Claim 13 stands objected to for an informality.  The specification and drawings stand objected to.  Claims 12 and 16 stand objected to for depending from an objected-to base claim, but have been indicated as having allowable subject matter if placed in independent form.  
Applicants amended claims 1, 4, 7, 8, 11, 13, and 14, and provided amendments to the specification, and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants have addressed part of the drawing objections, but certain items have not been addressed, specifically that reference numbers 101a and 101b do not appear in the specification, and the description of base wafer Wb and the lower structure of Figures 11-12D is inconsistent with the figures. These are noted below.  The replacement drawings add no new matter and are accepted and entered, and the objection which they address is withdrawn.
Specification: Applicants’ amendments address the previously noted objections, with the exception of the objection to paragraph 80, and are accepted and entered.  No 
Claim objection: Applicants’ amendment to claim 13 addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 13 is withdrawn.
Section 112(b) rejection: Applicants’ amendment to claim 8 addresses the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection is withdrawn.
Section 102 and Section 103 rejections: Applicant's arguments filed October 23, 2020 have been fully considered and they are persuasive.  Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-20 are allowed.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101a, 101b in Figures 2-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 
The drawings are objected to because the base wafer and the lower structure, as currently described in applicants’ paragraph 80, are not shown in Figures 12A-12D.  As discussed below, it would appear that the base wafer Wb becomes the lower structure after singulation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 80: This paragraph relates to Figures 11-12D.  Upon review of this paragraph and the drawings, it would appear that wafer Wb is the lower structure when singulated.  However, this paragraph suggests that there are two lower structures created by the method.  Applicants may have intended to refer to the base (10) shown in Figure 10.  If this is the case, please amend the paragraph to be consistent with the drawings.
Appropriate correction is required.

Allowable Subject Matter
In considering the allowability of the claims, the Office considered a combination of Kurogi, U.S. Pat. Pub. No. 2019/0333889, and Katkar, U.S. Pat. Pub. No. 2019/0348336, Figure 2G, in light of applicants’ statements that the insulating layers and the pads may be in direct contact.  Applicants’ specification ¶ 81.  However, in light of the disclosure, which describes the advantages of the shape and the direct contact between the insulating layers and the pads, id. ¶ 83, the Office determined that the independent claims, as written, were patentably significant configurations.  Lee, U.S. Pat. No. 9,929,102, assigned to Samsung Electronics but with different inventors, has similar art as disclosed, but the “lower structure” is sufficiently different—more of a 
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the lower insulating layer is in direct contact with and coupled to the upper insulating layer and the lower pad is in contact with and coupled to the upper pad”, in combination with the remaining limitations of the claim.
With regard to claims 2-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “wherein the lower pad is in direct contact with and coupled to the upper pad, wherein the lower insulating layer is in contact with and coupled to the upper insulating layer”, in combination with the remaining limitations of the claim.

With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of semiconductor chips comprises a first semiconductor chip and a second semiconductor chip in direct contact with each other […] wherein the second lower side of the second semiconductor chip is narrower than the second upper side of the second semiconductor chip”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897